Citation Nr: 1550285	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD. 

3.  Entitlement to service connection for hepatitis C residuals.

4.  Entitlement to service connection for a thoracolumbar spine disorder.

5.  Entitlement to service connection for migraine headaches, to include as secondary to a thoracolumbar spine disorder. 

6.  Entitlement to service connection for a neck disability, to include as secondary to a thoracolumbar spine disorder. 


7.  Entitlement to service connection for a left knee disability, to include as secondary to a thoracolumbar spine disorder. 

8.  Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to December 1972, with service in Vietnam from November 1970 to September 1971.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of the matter has since been transferred to the RO in Salt Lake City, Utah.

In August 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In July 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of entitlement to service connection for a psychiatric disorder, hepatitis C, a thoracolumbar spine disorder, headaches, a neck disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2010 rating decision, the RO denied service connection for PTSD, based on a lack of a PTSD diagnosis and an unverified stressor.

2.  Evidence received since the November 2010 rating decision includes evidence that the Veteran has a diagnosis of PTSD rendered by VA clinicians.   

3.  There is no currently diagnosed neck disability. 

4.  There is no currently diagnosed respiratory disorder. 



CONCLUSIONS OF LAW

1.  The November 2010 rating recision that denied service connection for PTSD is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the claim of service connection for PTSD which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

As to the remaining issues decided herein, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent letters to the Veteran in September 2012 and May 2013, prior to the initial adjudication.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran and his agent have not identified any outstanding evidence relevant to the claims.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate and thorough evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4), 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the August 2014 hearing before the Board.  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the inservice event, the Veteran's alleged symptoms, and all medical treatment since that time.  Therefore, not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," were also explained.  See Bryant, 23 Vet. App. at 497.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claims.  Neither the Veteran nor his agent has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

New and Material Evidence

The Veteran's claim of service connection for PTSD was denied in a November 2010 rating decision.  The RO found that although there were treatment records showing a diagnosis of PTSD, on VA examination a diagnosis of PTSD was not found (i.e. a VA examiner did not render a diagnosis of PTSD).  Additionally, the RO determined that the Veteran's lay testimony was not adequate to establish occurrence of the claimed stressor, and the claimed stressor was not consist with the places, types, and circumstances of service.  The Veteran did not appeal the determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

At the time of that decision, the relevant medical evidence of record included post-service medical records showing a diagnosis of PTSD related to military.  There was also an October 2010 VA examination report showing that the Veteran did not meet the DSM-IV criteria for PTSD.  

Evidence received since the November 2010 rating decision includes VA treatment records showing treatment for and diagnosis of PTSD by VA clinicians, i.e. November 2014 VA treatment record.  Based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for PTSD.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 

Service Connection 

The Veteran contends that he has a neck disorder and respiratory disorder due to service, or in the case of the neck disorder, secondary to a thoracolumbar spine disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, neither a neck disability nor respiratory disorder has been found, as further discussed below.  

VA treatment records do not contain complaints, treatment, or diagnoses of a neck or respiratory disorder.  In 2006, 2010, and 2014 VA records, the Veteran denied breathing difficulty, shortness of breath, and chest pain.  A neck or respiratory disorder was not noted in the Veteran's VA Problem List.

The Veteran was afforded an examination in August 2013.  Upon thorough evaluation of the Veteran and in consideration of the Veteran's complaints of neck pain, the examiner noted that the Veteran did not have now, nor had ever been diagnosed with a neck condition.  He added that there was no objective evidence to warrant a cervical spine diagnosis at this time.  There is also no post-service evidence for any findings of a neck condition.  

Likewise, the August 2013 VA examiner noted that while the Veteran was diagnosed with febrile respiratory illness in 1972 that resolved after treatment with antibiotics.  The examiner found that there was no objective evidence to warrant a current respiratory condition at this time.  Additionally, there is no post-service evidence for any findings of a respiratory condition.  Notably, the Veteran consistently denied any respiratory problems, e.g. in January 2004, August 2005, and February 2007; and there were negative findings in January 2014.

The Veteran, as a lay person, is competent to note what he experiences, such as neck pain and breathing problems.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, in this case, the questions as to whether he meets the diagnosis for a neck disorder and a respiratory disorder are complex medical questions.  They are different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran's symptoms can be attributed to a diagnosis of a neck disorder and respiratory disorder.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis of a neck disability and/or respiratory disorder, or relate them to service.  See 38 C.F.R. § 3.159 (a)(1) (2015).  Although the Veteran is competent to report what he experiences, he is not competent to distinguish between such similar disabilities as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the VA examiner's opinion rendered by a trained medical professional based on objective medical testing.  

The Board acknowledges the Veteran's complaints of neck pain.  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Additionally, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a neck disorder and/or a respiratory disorder during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for PTSD is granted.

Service connection for a neck disorder, secondary to a thoracolumbar spine disorder, is denied. 

Service connection for a respiratory disorder is denied. 


REMAND

Remand is required as to the claim for a psychiatric disorder, in order to attempt to verify the Veteran's stressors and obtain an examination.  The Veteran contends that his stressors include his company being called to bunker line to assist in fire fights in January and March 1971, which made him terrified for his life.  He also recalled that he was almost killed by a cobra and viper on separate occasions.  Additionally, in Vietnam, while on guard duty he exchanged gunfire on several occasions, and on one occasion a bullet fired by the enemy came close to his head.  Review of the Veteran's service personnel records show that he was a data analysis specialist.  On remand, the Veteran's stressors must be verified.  Additionally, the record reflects that the Veteran has been diagnosed with mood disorder, PTSD, and that PTSD has also been ruled out.  On remand, the Veteran should be afforded an examination to reconcile these various opinions, and to determine the nature and etiology of any current psychiatric disorder.  

As to hepatitis C and any residuals thereof, the Veteran contends that he contracted such in service, to include as due to airgun inoculations.  Service treatment records show a diagnosis of viral hepatitis.  An August 2010 VA examiner opined that it was at least as likely as not that hepatitis C has inset onset in service and it was at least as likely as not  that the acute presentation of current hepatitis C was secondary to IV drug use.  The Board finds that this opinion is inadequate as it did not address whether the Veteran's hepatitis C was caused or aggravated by airgun inoculations.  In this regard, a June 2004 VA Compensation and Pension Service memorandum noted that 

Despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

Therefore, the Veteran should be afforded another examination to determine the nature and etiology of any current hepatitis C.  

With regard to service connection for a thoracolumbar spine disorder, the Veteran essentially contends that his disorder had its onset in service and was aggravated by a post-service ATV accident in 2000.  Service treatment records show that the Veteran complained of low back pain for two days in July 1971.  The August 2013 VA examiner noted diagnoses of T9 compression fracture, right lower extremity radiculopathy with involvement of L4/L5/S1/S2/S3 nerve roots, lumbar discectomy, and degenerative disc disease.  The examiner opined that the Veteran's back disorder began following an ATV accident in 2000 after service because there was no objective evidence to link the disability to complaints during service.  The Board finds that this opinion is insufficient as the examiner failed to provide any reasons and bases for the opinion provided and objective proof is not necessarily required.  Therefore, the Veteran should be afforded an examination. 

As to service connection for headaches, the Veteran contends that he has had them since service and in conjunction with his back pain.  Service treatment records show that the Veteran complained of headaches in February 1970.  The August 2013 VA examiner, noting a diagnosis of tension headaches, determined that there was no objective evidence to link the Veteran's headaches to complaints during service.  The Board notes that this opinion is insufficient as the examiner did not provide any reasons or bases to support his findings, did not consider whether headaches were secondary to a thoracolumbar spine disorder, and did not consider the Veteran's lay statements.  Therefore, the Veteran must be afforded another examination. 

As to service connection for a left knee disorders, the Veteran contends that he fell and hurt it during service, or in the alternative that it is secondary to a thoracolumbar spine disorder.  Service treatment records show that the Veteran complained of left knee pain in January 1970.  The August 2013 VA examiner noted a diagnosis of left knee degenerative arthritis and determined that there was no objective evidence to link his current disability to complaints during service.  The Board notes that this opinion is insufficient as the examiner did not provide any reasons or bases to support his findings, did not consider whether the left knee was secondary to a low spine disability, and because objective evidence is not required.  Therefore, he must be afforded another examination on remand. 

Finally, on remand, any outstanding treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include any dated from April 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the above actions, contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressors of being called to bunker line to assist in fire fights in Vietnam in January 1971 and March 1971.  Document for the claims file all development actions taken.  

4.  After all additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of all current psychiatric disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current psychiatric disorders.  If mood disorder is not diagnosed, the examiner must address the prior diagnosis of record.  

Second, for each diagnosis identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances. 

Third, with respect to PTSD, the examiner must first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnoses of record. See, e.g., August 2010 and November 2010 VA treatment records.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptoms and any verified in-service stressor or the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

5.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current Hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner must determine if current hepatitis C is at least as likely as not (a 50 percent or greater probability) related to receiving airgun inoculations in service.  In rendering the requested opinion, the examiner should consider the June 2004 VA Compensation and Pension Service memorandum cited above and the Veteran's lay statements.

6.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current thoracolumbar disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner should identify all current thoracolumbar spine disorders. 

For each diagnosis identified during the appeal period, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise related to his military service, to include the Veteran's lay testimony and service treatment records noting treatment.

7.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner must elicit a full history from the Veteran and consider the lay statements of record.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any current headaches manifested in service or are otherwise related to his military service, to include the Veteran's competent and credible statements of service incurrence as well as notations for treatment reflected herein.

Second, the examiner must also opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current headaches are either caused by or permanently aggravated by low spine disability.  The examiner must consider the related service treatment records cited herein. 

8.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any left knee disorder that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was caused or aggravated by the Veteran's military service.

Second, the examiner must also opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current left knee disorder is either caused by or permanently aggravated by low spine disability.

In rendering the requested opinions, the examiner should consider the related service treatment records cited herein. 

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


